Citation Nr: 1242039	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-27 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD.

3.  Entitlement to an effective date earlier than October 14, 2011, for the assignment of a 30 percent rating for coronary artery disease, status post myocardial infarction.  

4.  Entitlement to a higher evaluation for neuropathy of the right upper extremity, assigned a noncompensable rating prior to October 14, 2011, and a 10 percent rating effective that date.  

5.  Entitlement to a higher evaluation for neuropathy of the left upper extremity, assigned a noncompensable rating prior to October 14, 2011, and a 10 percent rating effective that date.  

6.  Entitlement to a higher evaluation for neuropathy of the right lower extremity, assigned a noncompensable rating prior to October 14, 2011, and a 10 percent rating effective that date.  

7.  Entitlement to a higher evaluation for neuropathy of the left lower extremity, assigned a noncompensable rating prior to October 14, 2011, and a 10 percent rating effective that date.  

8.  Entitlement to a combined service-connected disability evaluation of 90 percent.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple regional office (RO) rating decisions.  The Veteran appeared at a local hearing before a Decision Review Officer (DRO) in March 2011.   

The issues of service connection for hypertension and an acquired psychiatric disability, other than PTSD, as well as a combined rating of 90 percent and a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 14, 2011, coronary artery disease, status post myocardial infarction, was manifested by with an ejection fraction between 55 to 60 percent, and a workload of 7 to 10 METs, without left ventricular hypertrophy, dilatation, or congestive heart failure, and the schedular criteria are adequate.

2.  Effective March 18, 2011, neuropathy of the right upper extremity has been manifested by radiation of pain, and credible statements of intermittent tingling and numbness in the hand, but without more than mild paresthesias and numbness, or mildly decreased deep tendon reflexes, and without loss of strength, muscle atrophy or trophic changes, and the schedular criteria are adequate.  

3.  Effective March 18, 2011, neuropathy of the left upper extremity has been manifested by radiation of pain, and credible statements of intermittent tingling and numbness in the hand, but without more than mild paresthesias and numbness, or mildly decreased deep tendon reflexes, and without loss of strength, muscle atrophy or trophic changes, and the schedular criteria are adequate.  

4.  Effective March 18, 2011, neuropathy of the right lower extremity has been manifested by pain in the feet, but without more than mild paresthesias and numbness, or mildly decreased deep tendon reflexes, and without loss of strength, muscle atrophy or trophic changes, and the schedular criteria are adequate.  

5.  Effective March 18, 2011, neuropathy of the left lower extremity has been manifested by pain in the feet, but without more than mild paresthesias and numbness, or mildly decreased deep tendon reflexes, and without loss of strength, muscle atrophy or trophic changes, and the schedular criteria are adequate.  


CONCLUSIONS OF LAW

1.  Prior to October 14, 2011, the criteria for a rating in excess of 10 percent for coronary artery disease, status post myocardial infarction, were not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.119, Diagnostic Code 7005 (2012).

2.  Effective March 18, 2011, the criteria for a 10 percent rating for neuropathy of the right upper extremity were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2012).

3.  Throughout the appeal period, the criteria for an evaluation in excess of 10 percent for neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8515 (2012).

4.  Effective March 18, 2011, the criteria for a 10 percent rating for neuropathy of the left upper extremity were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2012).

5.  Throughout the appeal period, the criteria for an evaluation in excess of 10 percent for neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8515 (2012).

6.  Effective March 18, 2011, the criteria for a 10 percent rating for neuropathy of the right lower extremity were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2012).

7.  Throughout the appeal period, the criteria for an evaluation in excess of 10 percent for neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8515 (2012).

8.  Effective March 18, 2011, the criteria for a 10 percent rating for neuropathy of the left lower extremity were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2012).

9.  Throughout the appeal period, the criteria for an evaluation in excess of 10 percent for neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8515 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims, and of his and VA's respective obligations in obtaining various types of evidence.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice was provided in by letters from the RO dated in November 2008 and May 2010, with respect to the claim for service connection for coronary artery disease, and in April 2011, concerning the claim for service connection for peripheral neuropathy.  

The Federal Circuit Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  In this regard, any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  He has been provided an opportunity to participate meaningfully in the appeal, including in testimony presented at an RO hearing in March 2011.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  The Veteran's service treatment records have been obtained, as have VA treatment records.  He has not sufficiently identified any private records such as to enable VA to obtain records of such treatment.  VA examinations were provided in May 2010, May 2011 and October 2011, and were based upon consideration of the Veteran's prior medical history, including medical records and examinations and also describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorders addressed on the merits since this last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Earlier Effective Date-30 Percent Rating for CAD

The Veteran claims an effective date earlier than October 14, 2011, for the assignment of a 30 percent rating for coronary artery disease, status post myocardial infarction.  

The Veteran was hospitalized in March 2000 in a private hospital with a myocardial infarction.  He was diagnosed as having coronary artery disease.  Subsequently, in October 2008, he filed a claim for service connection for heart disease.  Although initially denied, while still in appellate status, the pertinent regulation was revised to include ischemic heart disease as one of the disabilities presumptively associated with Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Based on that, in a July 2011 rating decision, service connection for coronary artery disease, status post myocardial infarction, was granted, and a 10 percent rating assigned, effective the date of his initial claim, October 29, 2008.  

In a December 2011 rating decision, the rating for the Veteran's service-connected heart condition was increased to 30 percent, effective October 18, 2011.  In December 2011, the Veteran appealed the effective date of the 30 percent rating, stating that his heart disease had remained at the same level of severity.  Because this was received within one year of the July 2011 rating decision granting the 10 percent rating, finality does not attach to the grant of the 10 percent rating.  See 38 C.F.R. § 3.156(b). 

In general, the effective date of an evaluation and award of compensation will be the day following separation from service, or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012). 

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997). 

In this case, the claim has remained open since the original claim for service connection, and, hence, the earliest potential effective date for a higher rating is the October 29, 2008, effective date of the grant of service connection.  The RO assigned the effective date of October 14, 2011, for the grant of a 30 percent rating, based on a VA examination that date which showed cardiac findings warranting a 30 percent evaluation.

Under Diagnostic Code 7005, which pertains to coronary artery disease, a 10 percent evaluation is assigned when there is evidence of documented coronary artery disease resulting in a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  A 30 percent evaluation is assigned when a workload of 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of congestive heart failure in the past year, or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is assigned when there is chronic congestive heart failure, or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

On a VA examination in May 2010, the Veteran said that he could go up a flight of steps without significant difficulty but would have difficulty and experience some degree of symptoms with carrying anything of 20 pounds or greater up a flight of 8 steps.  He reported some degree of shortness of breath as well as dyspnea on moderate exertion.  Based on the Veteran's tolerance of activity level, his METs level would be estimated to be greater than 7 and less than 10.  Continuous medication was required for his heart disease.  The Veteran's heart size was normal on chest X-ray.  His ejection fraction was greater than 50 percent; it was visually estimated to be 55-60 percent.  He was diagnosed as having coronary artery disease status post myocardial infarction and stent placement.  The effect on usual occupation had been assigned different duties.  The effects on occupational activities were lack of stamina, weakness or fatigue.  

On a VA DBQ examination in October 2011, it was noted that the Veteran's treatment plan included continuous medication.  He reported that he had chest pain that could occur up to weekly, and occurred both at rest and with exertion.  He said that going up a flight of steps could cause symptoms of fatigue and shortness of breath.  He reported some degree of shortness of breath and dyspnea with moderate exertion.  Based on his tolerance of activity level, his METs level would be estimated to be greater than 5 and less than 7.  He did not have congestive heart failure.  MET testing was not completed because it was not part of the Veteran's treatment plan.  The lowest level of activity at which the Veteran reported symptoms of dyspnea, fatigue, angina, and dizziness were greater than 5 but less than 7 METs.  This level was consistent with activities such as golfing without a cart, mowing lawn with a push mower, and heaving yard work.  It was noted that an echocardiogram in 2010 had resulted in an ejection fraction of 55-60 percent.  The examiner reported that there was no evidence of cardiac hypertrophy or dilatation.  

The Veteran states that his heart disease did not worsen during the appeal period, but rather, was as bad at the time service connection was granted as it is now.  He contends that he was initially underrated.  

VA and private medical records dated during the appeal period do indicate that the Veteran's coronary artery disease has remained essentially stable.  Indeed, the estimated ejection fraction obtained in December 2001 of 55-60 percent was the same as estimated in May 2010.  Outpatient treatment records have shown the condition to be stable.  The only difference was the level of activity tolerance, as described by the Veteran, which varied sufficiently from May 2010 to October 2011 as to result in the examiner's METs estimate to change.  On neither occasion was exercise testing accomplished; the examiner based the opinion solely on the Veteran's subjective report of his activity capabilities and limitations.  There is no objective evidence of an increase in severity, such as diminished left ventricular function or an enlarged heart, which lends support to the Veteran's assertion that the disability did not increase in severity.  Nevertheless, the Veteran did report some differences in his activity tolerance, for example in the ability to climb stairs.  

In sum, the evidence shows that the Veteran's coronary artery disease has been largely stable for a number of years, and objective findings such as cardiac hypertrophy or dilatation have not been shown.  At his DRO hearing in March 2011, the Veteran testified that he felt light-headed several times a week, and that he had experienced significantly decreasing stamina over the past few years.  These symptoms, however, were not attributed to any specific disability.  The Board places more weight on the examiners' METs estimate of the activity tolerance, based on the symptoms described by the Veteran at the time.  Based on the Veteran's subjective symptoms, the examiner in May 2010 estimated the METs to be more than 7 but less than 10, consistent with a 10 percent rating.  The examiner in October 2011, again based on subjective symptoms, which were slightly different this time, estimated the METs to be more than 5 but less than 7, thus warranting a 30 percent rating.  Because these symptoms were not shown earlier, however, an effective date prior to October 14, 2011, the date entitlement to a higher rating was shown, is not warranted.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Id.

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In this case, the schedular criteria for evaluating the Veteran's coronary artery disease were sufficient during the relevant time period.  In this regard, the schedular criteria included the activity limitations resulting from a cardiac condition.  No symptoms have been attributed to the coronary artery disease which were not included in the schedular criteria, and the evidence shows that the condition has been stable for many years.  Thus, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to the second step, a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  See 38 C.F.R. § 3.321; Thun.  

In sum, the evidence establishes that symptoms more closely approximating a 30 percent rating for coronary artery disease were not shown prior to the October 2011.  As such, the criteria for a 30 percent rating for coronary artery disease, status post myocardial infarction, prior to October 14, 2011, were not met.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor; however, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Higher Ratings-Peripheral Neuropathy

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

Service connection for peripheral neuropathy of the right and left upper and lower extremities was granted in a July 2011 rating decision, as secondary to service-connected diabetes mellitus, effective in March 2011, the date of receipt of a claim for an increased rating for diabetes mellitus.  The disabilities were each assigned noncompensable evaluations, which the Veteran appealed.  In a December 2011 rating decision, 10 percent ratings for peripheral neuropathy of each extremity were granted, effective October 14, 2011.  Although the Veteran initially withdrew his appeal concerning the rating for peripheral neuropathy in December 2011, later that month he claimed that the effective date of the compensable ratings for peripheral neuropathy should be March 18, 2011.  He stated that the condition had not worsened, but that he had been "low balled" on the initial evaluation.  Subsequently, in June 2012, he claimed entitlement to a 20 percent rating for peripheral neuropathy in each of the four extremities.  The RO reinstated the withdrawn appeal, and the Board has defined each issue to reflect the staged ratings.  

Records from Tri-Valley Health System show that in March 2011, the Veteran complained of some pain in his feet, which he described as a sharp shooting pain and then a dull ache.  He denied any numbness or tingling.  He asked if it could be neuropathy related to his diabetes mellitus.  On examination, pedal pulses were 2+, and monofilament revealed normal sensation.  Nevertheless, he was diagnosed as having diabetic neuropathy, and given a prescription for diabetic shoes.  

On a VA examination in May 2011, the Veteran was found to have bilateral lower extremity neuropathy and bilateral neuropathy in the hands at least as likely as not due to service-connected diabetes mellitus.  The Veteran complained of weightbearing heel and metatarsal pain, and also complained of tingling sensations in the palms of both and tips of his fingers.  Reflex examinations were normal in the upper and lower extremities.  Sensory examinations were normal in the upper and lower extremities.  Motor strength was normal.  There was no loss of position sense.  The Veteran was noted to have normal sensation to light, sharp/dull skin testing and no loss of position sense.  There was no weakness of upper or lower extremities on strength testing.  The diagnosis was "peripheral neuropathy/sensory deficits of upper and lower extremities not present on this examination."  Nevertheless, in the opinion section of the examination report, the examiner stated that the Veteran had bilateral lower extremity neuropathy and bilateral neuropathy in the hands, due to diabetes mellitus.  The examiner concluded, however, that the weightbearing heel and metatarsal pain was less likely as not caused by peripheral neuropathy secondary to diabetes mellitus.  

On a DBQ VA examination in October 2011, the Veteran reported tingling and mild decreased sensation in the fingers/hands bilaterally as well as burning and mild decreased sensation in the toes/feet bilaterally.  The examiner stated that the symptoms attributable to diabetic peripheral neuropathy were intermittent pain, mild in the upper extremities and moderate in the lower extremities.  Paresthesias and numbness were mild.  On examination, strength was 5/5 in the upper and lower extremities.  Deep tendon reflexes were 1+ (decreased).  Light touch testing was normal except for decreased in the hands/fingers and foot/toes.  Position sense was normal.  The Veteran did not have muscle atrophy or trophic changes.  The examiner indicated that that the Veteran had an upper extremity diabetic peripheral neuropathy, although the radial, median, and ulnar nerves were noted to be normal.  Similarly, a lower extremity diabetic peripheral neuropathy was indicated but the sciatic and femoral nerves were normal.  

The RO has evaluated the Veteran's right and left upper extremity peripheral neuropathy disabilities under DC 8515, disability of the median nerve.  Under DC 8515, a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve in the major or minor extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the minor extremity, and a 30 percent rating is warranted or moderate incomplete paralysis of the major extremity.  Severe incomplete paralysis warrants a 40 percent or 50 percent rating for the minor and major extremities, respectively.  38 C.F.R. § 4.124a, Codes 8515, 8615 (neuritis), 8715 (neuralgia).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.123 (2012).

The right and left lower extremity peripheral neuropathy has been rated as sciatic nerve impairment.  Disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.123.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6  (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Prior to October 14, 2011, the Veteran's bilateral peripheral neuropathy of the upper and lower extremities was rated noncompensably disabling.  See 38 C.F.R. § 4.31 (a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met when the schedule does not provide a zero percent evaluation in the Diagnostic Code).  The Board finds, however, that the Veteran's complaints of pain and tingling, and numbness were sufficient to warrant 10 percent evaluations effective the date of service connection.  In this regard, although the tests did not disclose numbness, loss of strength, or abnormal reflexes, no findings were made as to pain, and because there were abnormal findings on the October 2011 examination, just 5 months later, it is reasonable to assume that there were symptoms of neuropathy as described by the Veteran present earlier, even if less severe or intermittent.  

Thus, the Board finds that the Veteran's symptoms of diabetic peripheral neuropathy of all four extremities more closely approximated the criteria for a 10 percent evaluation each, reflective of mild symptomatology, effective March 18, 2011 (the effective date of the grant of service connection).  See 38 C.F.R. §§ 3.400, 4.7.  In reaching this determination, the Board has relied upon the Veteran's statements as to his symptomatology, and the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b).  

The Board also finds, however, that a rating higher than 10 percent for peripheral neuropathy of each extremity is not warranted.  In this regard, the Veteran states that the symptoms have remained the same.  Although complaints of pain in the lower extremities were noted to be mild to moderate, the objective positive findings were mild.  Therefore, the Board concludes that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's bilateral upper and lower extremity peripheral neuropathy at any time during the period on appeal.  Thus, the benefit-of-the doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).  

The rating schedule provides for various compensable ratings for different levels of peripheral neuropathy, but the Veteran's symptoms do not meet the criteria for a higher rating, in any of the extremities.  The veteran has not contended, nor does the evidence otherwise suggest, that the rating criteria are inadequate to describe his peripheral neuropathy, and, consequently, the question of an extraschedular evaluation is not raised.  See Barringer v. Peak, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An effective date earlier than October 14, 2011, for the assignment of a 30 percent rating for coronary artery disease, status post myocardial infarction, is denied.  

A 10 percent evaluation for neuropathy of the right upper extremity, effective March 18, 2011, is granted.  

An evaluation in excess of 10 percent for neuropathy of the right upper extremity is denied.  

A 10 percent evaluation for neuropathy of the left upper extremity, effective March 18, 2011, is granted.  

An evaluation in excess of 10 percent for neuropathy of the left upper extremity is denied.  

A 10 percent evaluation for neuropathy of the right lower extremity, effective March 18, 2011, is granted.  

An evaluation in excess of 10 percent for neuropathy of the right lower extremity is denied.  

A 10 percent evaluation for neuropathy of the left lower extremity, effective March 18, 2011, is granted.  

An evaluation in excess of 10 percent for neuropathy of the left lower extremity is denied.  


REMAND

Further development concerning the issue of service connection for hypertension is required, to determine, first of all, if the Veteran actually has hypertension, and if so, approximately when it was first found, and then, whether hypertension was caused or aggravated by service-connected PTSD, diabetes mellitus, and/or coronary artery disease.  In this regard, although a VA examiner in September 2009 stated that hypertension had been diagnosed at the same time as coronary artery disease, in March 2000, prior to the onset of diabetes mellitus, records of the March 2000 hospitalizations related to the Veteran's myocardial infarction do not show that he was diagnosed as having hypertension.  These records include conflicting histories concerning hypertension.  When initially admitted on March 7, 2000, he stated that he did not hae any previous history of blood pressure problems.  On a consult the following day, however, he reported a history of some borderline hypertension in the past.  

When the Veteran was seen to establish care at the VA in December 2009, hypertension was noted as an ongoing problem, although blood pressure was 134/82.  Records of the Veteran's outpatient treatment at Tri-Valley Health System from September 1987 to November 2008 do not show he was diagnosed as having hypertension, however.  He was started on the medication Altace in September 2004, but at that time, his blood pressure was 130/62, and the findings pertained to diabetes mellitus, dyslipidemia, and proteinuria.  A letter dated in November 2008 from his primary care provider listed diagnoses of diabetes mellitus, dyslipidemia and heart disease, as well as other symptoms, but did not mention hypertension or high blood pressure.  Tri-Valley records dated from February to March 2011 still do not mention hypertension, nor was hypertension included in a February 2011 statement from the Veteran's Tri-Valley primary care provider, which listed the Veteran's major problems, in support of his TDIU claim.  

In view of these factors, the Veteran should be asked to identify who initially diagnosed him as having hypertension, and such records should be obtained, if available.  After that, he must be afforded an examination.  In this regard, prior examinations were obtained before service connection was granted for coronary artery disease, and do not include the question of whether coronary artery disease caused or aggravated hypertension.

Concerning the claim for service connection for an acquired psychiatric disability other than PTSD, records from SSA show that the primary disability listed on the grant of SSA benefits was schizophrenia.  Service treatment records do not show any psychiatric complaints or abnormal findings.  Psychiatric status was normal on the separation examination in November 1972, and a VA hospital report dated in 1985 noted a history of psychotic symptoms for a couple of months.  A VA opinion in the examiner stated that the Veteran did not exhibit mental disorder that was aggravated by service-connected tinnitus or diabetes mellitus.  No opinion has been obtained, however, concerning whether schizophrenia was aggravated by PTSD.  In this regard, on a VA examination in March 2010, the examiner concluded that many of the symptoms which met criteria for PTSD were actually symptoms of schizophrenia.  On a VA examination in April 2011, the examiner felt that the extent to which PTSD impaired the Veteran's functioning was masked by the more profound impairment of the psychosis.  This examiner also stated, however, that the Veteran had PTSD independent of schizophrenia, but that "these conditions can at times make each other worse."  Therefore, an examination must be provided.

Concerning the remaining issues of entitlement to a combined service-connected disability evaluation of 90 percent, and entitlement to a TDIU rating, further action must be deferred pending a decision on the service connection issues, as a decision could potentially affect these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the approximate time that hypertension as diagnosed, as well as the name and location of the health care provider.  Tell him that the Tri-Valley records do not show that he was diagnosed as having hypertension, nor do the letters from his primary care provider at that facility.  Inform him that he can provide VA with authorization to obtain any such records, or that he can obtain them himself, and submit them directly to VA.  Make all necessary attempts to obtain any records adequately identified.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine whether he currently has hypertension.  If so, an opinion must be provided as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that hypertension is due to, or was aggravated (worsened) by service-connected coronary artery disease or diabetes mellitus.  The claims file must be available in conjunction with the examination, and a rationale for all opinions must be provided.

3.  Schedule the Veteran for an appropriate VA examination to determine whether any current acquired psychiatric disability, other than PTSD, and in particular schizophrenia, was at least as likely as not (i.e., 50 percent or greater probability) aggravated (worsened) by service-connected PTSD.  The claims file must be available in conjunction with the examination, and a rationale for all opinions must be provided.

4.  Readjudicate the Veteran's claims on appeal, to include the issues of entitlement to a combined service-connected disability evaluation of 90 percent, and entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and given an opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


